Thompson, J.,
concurring:
When this case was here before (Zalk-Josephs v. Wells Cargo, 77 Nev. 441, 366 P.2d 339), we affirmed a Rule 12 (b) (5)1 dismissal which had been entered without leave to amend. The record on appeal in that case did not show that Zalk-Josephs had requested leave to amend its complaint, nor did Zalk-Josephs contend on appeal that the lower court had abused its discretion in dismissing that case with prejudice. The present theory for relief was available to it then, but not offered. We are not told why Zalk-Josephs did not ask for leave to amend to plead the claim which it now asserts; why, on appeal in the former case, it did not assign as error the lower court’s action in dismissing the case with prejudice. We must assume that Zalk-Josephs elected to allow the entry of a judgment of dismissal on the complaint as it stood. In these circumstances it is appropriate to protect Wells Cargo against a second law suit arising from the same transaction. Therefore, I am willing to treat the first case as though it were an *172adjudication on the merits, notwithstanding the fact that it did not proceed to a point where proof was tendered. Cf. Dubin v. Harrell, 79 Nev. 467, 386 P.2d 729, concerning a 41(e) dismissal for want of prosecution. Some federal cases under similar circumstances have done so. Brooks v. Arkansas-Louisiana Pipe Line Co., 8 Cir., 77 F.2d 965; Vinson v. Graham, 10 Cir., 44 F.2d 772; Northern Pac. Ry. Co. v. Slaght, 205 U.S. 122. See also Restatement, Judgments § 50; Divide Creek Irr. Dist. v. Hollingsworth, 10 Cir., 72 F.2d 859. Our ruling in today’s case should not be confused with the effect of a Rule 12(b) (5) dismissal when “matters outside the pleading are presented to the court,” and the motion is treated as one for summary judgment. In that situation it is clear that the judgment is, in fact, an adjudication on the merits. 2 Moore’s Federal Practice, 2 ed., § 12.09, p. 2257; Sardo v. McGrath, 196 F.2d 20; Rhodes v. Meyer, 225 F.Supp. 80; Cf. Rambur v. Diehl Lumber Co., 394 P.2d 745 (Mont. 1964).
Craven, D. J.,

NRCP 12(b)(5) reads: “Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion: * * * (5) failure to state a claim upon which relief can be granted.”